Citation Nr: 0943478	
Decision Date: 11/16/09    Archive Date: 11/25/09

DOCKET NO.  08-23 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a circulatory 
problem of the lower extremities, claimed as secondary to a 
cold weather injury.  

2.  Entitlement to service connection for a low back 
disability.  

3.  Entitlement to service connection for a generalized 
arthritic condition involving the feet, toes, hands, wrists, 
fingers, knees, hips, and shoulders.  

4.  Entitlement to service connection for osteoporosis, 
claimed as secondary to exposure to chemical agents and other 
hazardous materials, including specifically Dichloro-
Diphenyl-Trichloroethane (DDT).  

5.  Entitlement to service connection for asthma, claimed as 
secondary to exposure to chemical agents and other hazardous 
materials, including specifically Dichloro-Diphenyl-
Trichloroethane (DDT).  

6.  Entitlement to service connection for Myasthenia gravis, 
claimed as secondary to exposure to chemical agents and other 
hazardous materials, including specifically Dichloro-
Diphenyl-Trichloroethane (DDT).  

7.  Entitlement to service connection for diabetes mellitus, 
claimed as secondary to exposure to chemical agents and other 
hazardous materials, including specifically Dichloro-
Diphenyl-Trichloroethane (DDT).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his son, R.D.P.  


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1952 to March 
1955.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2006 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) 
above.  

In May 2009, the Veteran and his son, R.D.P., testified 
before the undersigned Veterans Law Judge at a Travel Board 
hearing.  A transcript of the hearing is associated with the 
claims file.  

The issues of entitlement to service connection for 
circulatory problem of the lower extremities, Myasthenia 
gravis, and diabetes mellitus are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will provide notification if further action is required on 
the part of the Veteran.  

The Board notes that entitlement to service connection for a 
right shoulder injury was denied in the September 2006 rating 
decision.  The Veteran appealed the RO's denial of service 
connection by submitting a timely notice of disagreement and 
substantive appeal (VA Form 9).  However, it appears that the 
May 2008 statement of the case did not address the Veteran's 
claim for a right shoulder injury and, thus, the issue was 
not certified to the Board.  

As such, this matter is REFERRED to the RO for the 
appropriate action, to include the issuance of a statement of 
the case.  See Manlicon v. West, 12 Vet. App. 238 (1999).  


FINDINGS OF FACT

1.  The competent and probative evidence of record 
preponderates against a finding that the Veteran has a low 
back disability that is due to any incident or event in 
military service.

2.  The competent and probative evidence of record 
preponderates against a finding that the Veteran has a 
generalized arthritic condition involving the feet, toes, 
hands, wrists, fingers, knees, hips, and shoulders that is 
due to any incident or event in military service, and 
arthritis was not manifested within one year after separation 
from military service.  

3.  The competent and probative evidence of record 
preponderates against a finding that the Veteran has 
osteoporosis that is due to any incident or event in military 
service, to include exposure to chemical agents and other 
hazardous materials, including DDT.  

4.  The competent and probative evidence of record 
preponderates against a finding that the Veteran has asthma 
that is due to any incident or event in military service, to 
include exposure to chemical agents and other hazardous 
materials, including DDT.  


CONCLUSIONS OF LAW

1.  A low back disability was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1101, 1110 (West 2002); 38 C.F.R. 
§§ 3.303 (2009).  

2.  A generalized arthritic condition involving the feet, 
toes, hands, wrists, fingers, knees, hips, and shoulders was 
not incurred in or aggravated by service, nor may arthritis 
be presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1116, 1137 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).  

3.  Osteoporosis was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1101, 1110 (West 2002); 38 C.F.R. 
§§ 3.303 (2009).  

4.  Asthma was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1101, 1110 (West 2002); 38 C.F.R. §§ 3.303 
(2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 
(2009).  Where there is a chronic disease shown as such in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  When a condition noted during 
service is not shown to be chronic, or the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity of symptomatology after discharge is required to 
support the claim.  Id.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and certain 
chronic diseases, including arthritis, become manifest to a 
degree of 10 percent or more within one year after the date 
of separation from such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. § 1101, 1112, 1113, 1137; 38 C.F.R. § 3.307, 
3.309(a).  

The Court has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of incurrence or aggravation of a disease or 
injury in service; and (3) medical evidence of a nexus 
between the claimed in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999).  Depending on the evidence and contentions of record 
in a particular case, lay evidence can be competent and 
sufficient to establish a diagnosis of a condition.  See 
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

Back Disability

The Veteran has asserted that service connection is warranted 
because his current back disability is related to the jumps 
he performed as a paratrooper during service or, in the 
alternative, to the heavy bags of rice he carried during 
service.  He has also testified that, while working on a roof 
during service, he fell through or off the roof but did not 
receive treatment thereafter.  

The Veteran's service personnel records are presumed to have 
been destroyed in a fire at the National Personnel Records 
Center (NPRC).  In such cases, the Board has a heightened 
obligation to explain its findings and conclusions and to 
consider carefully the benefit-of-the-doubt rule where 
applicable.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  Therefore, the following analysis has been 
undertaken with the heightened duty in mind.  

In the absence of service personnel records, the Veteran has 
provided additional information regarding his military 
service.  At the March 2008 local hearing, the Veteran 
testified that he performed approximately 12 jumps as a 
paratrooper during service, and he believes his current back 
disability is related to the way he landed.  See Local 
Hearing transcript, pp. 12-13.  Based on evidence submitted 
by the Veteran, it appears that he performed parachute jumps 
from November 1952 to approximately March 1953, prior to his 
service in Korea.  See July 2005 Veteran's statement.  The 
Veteran's Report of Separation from the Armed Forces of the 
United States, DD Form 214, reflects that he received the 
Parachutist Badge for his military service.  

Despite the evidence showing the Veteran performed parachute 
jumps during service, the evidence does not reflect, nor does 
the Veteran allege, that he incurred an injury to his back 
following the jumps.  Indeed, the service treatment records 
do not contain any complaints, treatment, or findings related 
to a back injury or disability.  In fact, the Veteran's spine 
was normal at his separation examination in March 1955, 
providing highly probative evidence against this claim.  

While the service treatment records do not contain evidence 
of the Veteran suffering a back injury following any of his 
parachute jumps, the Veteran's report of performing the 
parachute jumps with hard landings are considered competent 
lay evidence.  See 38 C.F.R. § 3.159(a)(2).  Likewise, the 
Board considers the Veteran's report of carrying heavy bags 
of rice to be competent evidence.  The Board also considers 
the Veteran's report of falling off a roof during service 
competent lay evidence, considering the July 2008 lay 
statement from J.W.C., which states that the Veteran severely 
injured his back while constructing a building.  

Nevertheless, the Board finds the evidence preponderates 
against a finding that the Veteran incurred an actual injury 
to his back during service that exists at this time, given 
the lack of complaint or treatment during service, at 
separation from service, or for approximately 40 years 
thereafter.  Based on this evidence, the Board finds that any 
back symptomatology during service was acute and transitory 
and resolved without any chronic back disability.  

In making this determination, the Board finds probative that 
the first time the Veteran is shown to have a back problem is 
in March 1992; however, the Veteran was shown to have a 
cervical spine problem at that time.  See March 1992 private 
medical record from Dr. W.K.  Importantly, at this time, the 
Veteran made no reference to a back problem that he had had 
for many years.  On a factual basis, this provides highly 
probative evidence against the finding that an injury in 
service more than 50 years ago is the cause of the Veteran's 
current back problem. 

The first time the Veteran is shown to complain of low back 
pain is in February 2002, which is more than 40 years after 
he was separated from service.  See February 2002 private 
medical record from Dr. S.A.  This gap of many years in the 
record militates against a finding that the Veteran's 
suffered a chronic back disability during service, and also 
rebuts any assertion of continuity of symptomatology since 
separation from service.  See 38 C.F.R. § 3.303(b); see also 
Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 
(Fed. Cir. 2000) (service incurrence may be rebutted by the 
absence of medical treatment for the claimed condition for 
many years after service).  

Post-service treatment records show the Veteran continued to 
complain of low back pain and was eventually found to have a 
compression fracture of L-1, which was treated by 
kyphoplasty.  See July 2005 private medical records from Dr. 
M.Z.  Since surgery, the Veteran has continued to experience 
low back pain and the most recent radiographic evidence 
reveals findings consistent with degenerative disc disease of 
the lumbar spine, with multi-level compression fractures.  
See April 2008 VA examination report.  

The physician who conducted the April 2008 VA examination 
opined that the Veteran's current low back disability is less 
likely than not caused by or the result of his military 
service, with paratrooping jumps.  The April 2008 VA examiner 
explained that, while the Veteran had 10 paratrooping jumps 
during service, the Veteran denied having injury following 
any jump and the service treatment records do not support any 
complaint or treatment for the lumbar spine.  The examiner 
also noted that the Veteran's symptoms had gradual onset many 
years after service and that the available evidence does not 
support orthopedic trauma resulting in arthritis to the 
Veteran's back.  

In sum, the April 2008 VA examiner stated that the Veteran's 
lumbar spine disability is more likely as result of natural 
progression and less likely related to the 10 paratrooping 
jumps performed over a three week period during service, 
given the Veteran's advanced age, the latent onset of lumbar 
pain, and the lack of evidence supporting a relationship 
between his low back pain and military service.  

The Board considers the April 2008 VA opinion to be the most 
competent and probative evidence of record because the 
opinion is based upon a review of the claims file and 
examination of the Veteran and is supported by a complete 
rationale that is based upon the facts in this case.  The 
Board notes that the VA examiner referred to the 10 
paratrooping jumps the Veteran performed during a three week 
period during service, while the evidence shows the Veteran 
reported performing 12 jumps over a period of approximately 4 
months.  Nevertheless, the April 2008 VA opinion is still 
considered the most competent and probative evidence of 
record because the VA examiner's opinion is not based solely 
upon the frequency and duration of the Veteran's paratrooping 
jumps.  The examiner provided other facts and reasons that 
supported his conclusion, particularly the lack of injury 
following the jumps, the lack of complaint or treatment for a 
back disability during service, and the latent onset of the 
Veteran's low back pain.  The Board also finds probative that 
there is no opposing medical opinion of record that relates 
the Veteran's current back disability to his military 
service.  

The only evidence that relates the Veteran's low back 
disability to his military service is the Veteran's own 
statements to that regard.  While lay evidence may be 
competent to support a claim as to lay-observable events or 
lay-observable disability or symptoms, the determination as 
to causation and nexus in this case requires a sophisticated 
medical opinion.  See Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. 
Cir. 2006).  As noted, the only medical opinion of record 
determines that the Veteran's current back disability is less 
likely than not related to his military service and, thus, 
the evidence of record preponderates against the claim.  

In summary, and for the reasons and bases set forth above, 
the Board finds the preponderance of the evidence is against 
the grant of service connection for a back disability, and 
the benefit-of-the-doubt is not for application.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).

Generalized Arthritic Condition

Review of the record reveals the Veteran has been diagnosed 
with arthritis affecting his feet and toes, hands, wrists, 
and fingers, knees, hips, and shoulders.  See April 2008 VA 
examination report.  The Veteran has asserted that his multi-
site arthritis was caused by the jumps he performed as a 
paratrooper during service or to the marching and heavy 
lifting he performed during service.  

The service treatment records, including the March 1955 
separation examination report, do not contain any complaints, 
treatment, or findings related to the Veteran's feet, toes, 
hands, wrists, fingers, knees, hips, and shoulders.  In 
addition, the evidentiary record does not contain any medical 
evidence that shows the Veteran manifested arthritis 
affecting any joint to a compensable degree during his first 
post-service year.  See e.g., July 1977 VA examination 
report.  Instead, the post-service evidence shows the Veteran 
began to complain of and seek treatment for problems 
affecting various joints at different times many years after 
service.  

The first time the Veteran is shown to have complained of 
problems related to his feet is in September 2000.  At that 
time, the Veteran complained of pain and swelling in his left 
foot and ankle and reported a history of fracture and 
multiple sprains.  See September 2000 private medical record 
from Feldman Foot Clinic.  The examining physician stated 
that the Veteran was beginning to develop subtle 
osteoarthritis and synovitis, given his history of fracture 
and multiple ankle sprains.  Id.  

At the April 2008 VA examination, the Veteran reported that 
his foot, toe, and ankle problems began in December 1955.  
Although the Veteran reported that some of his paratrooping 
jumps had hard landings, he reported having no injuries or 
treatment for an orthopedic condition during service.  The 
examiner noted the Veteran left service with no feet or ankle 
pain or condition and that the Veteran reported having 
multiple ankle sprains after service, beginning in December 
1955.  

The first time the Veteran is shown to complain of hand and 
wrist problems is in November 1988 when he complained of 
numbness and tingling of the arms with increased use of his 
hands.  The Veteran reported that he severely severed his 
fingers in an injury many years prior and had them 
reattached.  See November 1988 private medical record from 
Dr. M.H.S.  The Veteran continued to complain of hand and 
finger symptomatology, which revealed findings consistent 
with carpal tunnel syndrome and degenerative changes.  See 
June 1990 private medical record from Dr. M.H.S.  

At the April 2008 VA examination, the Veteran reported that 
he noticed gradual onset of hand and wrist stiffness in 1974 
and numbness in 1990.  The examiner noted the Veteran did not 
attribute his hand and wrist arthritis to paratrooping, but 
the Veteran felt his arthritis was secondary to military 
service, although he could not specify a relationship to 
service or his military duties.  The Veteran denied hand or 
wrist symptoms at discharge from service but he now complains 
of hand and wrist pain and stiffness, with numbness of the 
fingers.  

With respect to his knees, the Veteran reported that he had 
no knee problems during service and was discharged without 
knee pain or treatment.  He reported gradual onset of 
bilateral knee pain in 1960, with constant knee pain since 
that time.  See April 2008 VA examination report.  The post-
service medical evidence does not contain any other complaint 
or treatment related to the Veteran's knees.  

The first time the Veteran is shown to complain of hip pain 
is in February 2002, when he complained of low back pain that 
was radiating to his left hip.  The Veteran also complained 
of back pain radiating to his right hip.  However, the post-
service medical evidence does not reflect that the Veteran 
had an actual hip disability until the April 2008 VA 
examination.  See private medical records from Dr. S.A. dated 
from February 2002 to December 2005.  

At the April 2008 VA examination, the Veteran reported that 
his bilateral hip pain began in 1998 and has been related to 
his lumbar spine condition, without evidence of an actual hip 
condition.  He also reported sudden onset of left hip pain 
about two weeks prior to the examination, without preceding 
injury or incident.  

The first time the Veteran is shown to have a shoulder 
problem is in July 1989, when he complained of a chronic 
right shoulder problem that was aggravated when he raised his 
arm above shoulder level.  X-rays were negative at that time 
and the assessment was probable tendonitis.  See July 1989 
private medical record from Dr. M.H.S.  The Veteran continued 
to complain of right shoulder problems and he was eventually 
diagnosed with acromioclavicular arthritis, with impingement 
of the right shoulder.  See private medical records from 
Lakeland Clinic dated July to December 1995.  

At the April 2008 VA examination, the Veteran reported 
gradual onset of symptoms in the 1990s, with subsequent 
treatment.  The Veteran reported fracturing his left shoulder 
prior to service, with no shoulder limitations or 
restrictions upon entering service.  The Veteran was 
discharged from service without shoulder pain or symptoms, 
but he now complains of constant shoulder pain that he 
believes is related to military service.  

After interviewing the Veteran and obtaining his medical 
history, the physician who conducted the April 2008 VA 
examination examined the Veteran, which included X-rays of 
the Veteran's ankles, knees, hips, and shoulders, which 
revealed arthritis of the toes, hands, wrists, and fingers, 
knees, hips, and shoulders.  As to the etiology of the 
Veteran's arthritic conditions, the April 2008 VA examiner 
opined that the Veteran's arthritis is less likely than not 
caused by or the result of military service, with 
paratrooping jumps.  In support of his conclusion, the VA 
examiner noted that, while the Veteran had 10 paratrooping 
jumps during service, the Veteran denied having injury with 
any jump and the service treatment records do not support any 
complaints or treatment for joints.  The examiner also noted 
that all of the Veteran's symptoms had gradual onset many 
years after service.  The April 2008 VA examiner also noted 
that the available evidence does not support orthopedic 
trauma resulting in arthritis to any of the joints and that 
there is no indication of any left shoulder trauma or injury 
during service.  

The VA examiner summarized that, given the Veteran's advanced 
age, the latent onset of joint pain, and the lack of evidence 
supporting a relationship between the Veteran's multi-site 
pain and military service, the Veteran's conditions are most 
likely a result of natural progression and less likely as not 
related to the 10 paratrooping jumps he performed over a 
three week period.  

The April 2008 VA opinion is the most competent and probative 
evidence of record because the opinion is based upon 
consideration of the Veteran's medical history, as reported 
by the Veteran and shown in the claims file, and the opinion 
is supported by a complete rationale.  While the VA examiner 
referred to the 10 paratrooping jumps the Veteran performed 
during a three week period during service, the Board notes 
the evidence shows the Veteran reported performing 12 jumps 
over a period of approximately 4 months.  Nevertheless, the 
April 2008 VA opinion remains highly probative evidence of 
record because the VA examiner also noted the lack of injury 
following the in-service jumps, the latent onset of the 
Veteran's low back pain, and the lack of evidence supporting 
a relationship between his multi-site joint pain and service.  
The Board also notes that the there is no opposing medical 
opinion of record, which relates the Veteran's multi-site 
arthritic condition to his military service.  

The Board has considered the Veteran's assertions regarding 
why he believes his current multi-site arthritic condition is 
related to military service and his assertions regarding the 
parachute jumps, marching, and heavy lifting he performed 
during service are considered competent.  However, the 
determination as to causation and nexus in this case requires 
a sophisticated medical opinion, and the only medical opinion 
of record determines that the Veteran's multi-site arthritic 
condition is less likely than not related to his military 
service.  

The Board has considered whether the Veteran is entitled to 
presumptive service connection for arthritis under 
38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309(a).  However, in 
order for presumptive service connection to apply, as noted 
above, the arthritis must be manifested within one year after 
the date of the Veteran's separation from service.  See 
38 C.F.R. § 3.307(a).  In this case, the evidence does not 
contain radiographic evidence of arthritis affecting any of 
the claimed joints until 1990 or thereafter, which is more 
than 30 years after the Veteran was separated from service.  
Therefore, service connection on a presumptive basis is not 
warranted in this case.  

In summary, and for the reasons and bases set forth above, 
the Board finds the preponderance of the evidence is against 
the grant of service connection for a generalized arthritic 
condition involving the feet, toes, hands, wrists, fingers, 
knees, hips, and shoulders, and the benefit-of-the-doubt is 
not for application.  See Gilbert, supra.

Osteoporosis and Asthma

The Veteran is seeking entitlement to service connection for 
osteoporosis and asthma on the basis that his claimed 
disabilities were caused by his exposure to chemical agents 
and other hazardous materials, including specifically 
Dichloro-Diphenyl-Trichloroethane (DDT), during service.  Due 
to the similar medical history and evidence related to these 
claims, as well as the similar disposition of the issues, the 
Board will address them in a common discussion.  

The service treatment records, including the March 1955 
separation examination, are negative for any complaints, 
treatment, or findings related to a disability involving the 
hands or lungs.  The first time the Veteran is shown to have 
a diagnosis of osteoporosis is at the April 2008 VA 
examination where an X-ray of the Veteran's hands revealed 
findings consistent with osteoporosis.  

With respect to asthma, review of the evidence reveals that, 
in November 2002, the Veteran sought treatment for a chronic 
cough with occasional hemoptysis.  The Veteran reported a 
medical history of bronchial asthma as a child, with a more 
recent history of gastroesophageal reflux disease (GERD).  
The treating physician, Dr. J.N.G., determined that the 
Veteran's symptoms were consistent with an acute exacerbation 
of asthma.  Subsequent treatment records continue the 
diagnosis of asthma, which Dr. J.N.G. noted was likely 
secondary to GERD or postnasal drip.  See private treatment 
records from Dr. J.N.G. at the Gessler Clinic, dated from 
November 2002 to December 2003.  Such a statement clearly 
provides evidence against this claim.   

At the May 2009 Travel Board hearing, the Veteran testified 
that he believed his osteoporosis and asthma were caused by 
his exposure to DDT because information he received from the 
Centers from Disease Control (CDC) suggested that DDT is 
harmful to everything it touches.  See Travel Board 
transcript, p. 17.  

The Veteran has submitted medical treatise information 
regarding DDT, its uses, and its effects.  The Board notes 
that, with regard to medical treatise evidence, the United 
States Court of Appeals for Veterans Claims (Court) has held 
that a medical article or treatise "can provide important 
support when combined with an opinion of a medical 
professional" if the medical article or treatise evidence 
discusses generic relationships with a degree of certainty 
such that, under the facts of a specific case, there is at 
least "plausible causality" based upon objective facts 
rather than on an unsubstantiated lay medical opinion.  
Mattern v. West, 12 Vet. App. 222, 228 (1999); see also Sacks 
v. West, 11 Vet. App. 314 (1998), Wallin v. West, 11 Vet. 
App. 509 (1998).  

In the present case, the treatise evidence submitted by the 
Veteran notes that DDT affects the nervous system by 
interfering with normal nerve impulses and has various toxic 
affects depending on the type of exposure.  The treatise 
evidence also reflects that studies have suggested an 
etiologic relationship between exposure to pesticides, 
including DDT, and the development of Parkinson's disease.  
However, the treatise evidence does not contain information 
which supports a finding that exposure to DDT can cause or 
result in osteoporosis or asthma.  Nor has the Veteran has 
not submitted a medical opinion in conjunction with the 
treatise evidence, which provides a "plausible causality" 
between his claimed DDT exposure and the development of his 
osteoporosis and asthma many years after service.  

As such, the Board concludes that this information is 
insufficient to establish the required medical nexus between 
the Veteran's claimed DDT exposure and osteoporosis or 
asthma.  

Based on the foregoing, the Board finds the preponderance of 
the evidence is against the grant of service connection for 
osteoporosis or asthma.  The Veteran has not submitted any 
other medical treatise or opinion evidence which relates his 
current diagnoses of osteoporosis and/or asthma to his 
claimed exposure to DDT during service.  In this regard, the 
Board finds probative that the Veteran has submitted a 
medical opinion which relates some of the Veteran's currently 
manifested disabilities to his exposure to DDT during 
service, yet osteoporosis and asthma were not included in the 
disabilities listed as related to such exposure.  See written 
statements from Drs. S.W.A. and A.H., dated May 2009 and June 
2009, respectively.  

The Board also notes that medical evidence of osteoporosis 
and/or asthma is not shown until many years after the 
Veteran's military service, and there is no competent medical 
evidence of record which otherwise relates the Veteran's 
osteoporosis and/or asthma to his military service.  In fact, 
the medical evidence of record suggests that the Veteran's 
asthma is related to his GERD or post-nasal drip, 
disabilities for which service connection has not been 
established.  

The only evidence that relates the Veteran's osteoporosis and 
asthma to his military service is the Veteran's own 
statements to that regard.  While lay evidence may be 
competent to support a claim as to lay-observable events or 
lay-observable disability or symptoms, the determination as 
to causation and nexus in this case requires a sophisticated 
medical opinion, given the Veteran's argument that his 
osteoporosis and asthma are related to his exposure to DDT 
during service.  See Jandreau, supra; Buchanan, supra.  
Unfortunately, the Veteran has not submitted treatise 
evidence or medical opinion which relates his osteoporosis 
and/or asthma to his military service.  

In summary, and for the reasons and bases set forth above, 
the Board finds the preponderance of the evidence is against 
the grant of service connection for osteoporosis and asthma, 
claimed as secondary to exposure to chemical agents and other 
hazardous materials, including DDT, and the benefit-of-the-
doubt is not for application.  See Gilbert, supra.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009); 
38 C.F.R. § 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, No. 07-1209 (S. Ct. April 21, 2009).

In this case, the VCAA duty to notify was satisfied by way of 
a letter sent to the Veteran in July 2006 that fully 
addressed all required notice elements and was sent prior to 
the initial AOJ decision in this matter.  The letter informed 
the Veteran of what evidence was required to substantiate his 
claims and of the Veteran's and VA's respective duties for 
obtaining evidence.  The RO also sent the Veteran a letter in 
March 2006 that informed him of how disability ratings and 
effective dates are assigned.  See Dingess v. Nicholson, 
supra.  Thus, the Board concludes that all required notice 
has been given to the Veteran.  

The Board also finds VA has satisfied its duty to assist the 
Veteran in the development of the claim.  The RO has obtained 
the Veteran's service treatment records and post-service 
treatment records from VA and his private physicians.  The 
Veteran was also afforded VA examinations in April 2008, and 
he was given an opportunity to set forth his contentions at 
the hearing before the undersigned in May 2009.  
Significantly, it appears that all obtainable evidence 
identified by the Veteran relative to his claim has been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist the Veteran in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

Entitlement to service connection for a low back disability 
is denied.  

Entitlement to service connection for a generalized arthritic 
condition involving the feet, toes, hands, wrists, fingers, 
knees, hips, and shoulders, is denied.  

Entitlement to osteoporosis, claimed as secondary to exposure 
to chemical agents and other hazardous materials, including 
DDT, is denied.

Entitlement to asthma, claimed as secondary to exposure to 
chemical agents and other hazardous materials, including DDT, 
is denied.


REMAND

Review of the record shows the Veteran has been variously 
diagnosed with chronic venous insufficiency and peripheral 
vascular disease.  The Veteran has asserted that he was 
exposed to extremely cold weather during his military service 
in Korea, which resulted in his current lower extremity 
circulatory problem.  

At the May 2009 Travel Board hearing, the Veteran testified 
that he stayed in houses that were cold because they were 
heated by fire on or under the floor.  He testified that the 
temperatures dropped below zero degrees and that he slept in 
sleeping bags and wore light, yet bulky, uniforms with canoe-
type shoes, instead of American boots.  

In support of this assertion, the Veteran has submitted an 
April 2005 lay statement from J.W.C., which states that he 
and the Veteran served together in the 8112 Army Unit in 
Korea, the Veteran was required to live in "safe houses" in 
Korea, and that the Veteran had to stay awake many nights to 
avoid freezing to death.  

In support of his claim, the Veteran has submitted written 
statements from one of his private physicians, Dr. A.H., 
which purports to relate the Veteran's current circulatory 
problems to his military service.  In a May 2005 statement, 
Dr. A.H. stated that the Veteran's service-related standing, 
sitting, or squatting and remaining in one position for an 
extended period of time, as well as his exposure to cold 
temperatures and wet weather conditions, would have led to 
aggravation of his venous disease.  However, in a June 2009 
statement, Dr. A.H. stated that the Veteran's peripheral 
vascular disease, among other disabilities, most likely have 
been caused by the high-level concentrated contact and long-
term exposure to DDT and other chemicals and pesticides that 
the Veteran reports having been exposed to during his service 
in Korea.  

With regard to the June 2009 medical statement, the Veteran 
has reported being exposed to the chemical agent, DDT, and 
other hazardous materials during service.  At the May 2009 
hearing, he testified that they used DDT on their clothes, in 
their sleeping bags, and also to treat lice.  He stated that 
they used DDT a couple times a day.  

While the Veteran has submitted potential nexus statements 
from Dr. A.H., the Board finds there is insufficient medical 
evidence of record on which to decide the Veteran's claim.  
In this context, the statements from Dr. A.H. are inherently 
conflicting regarding the etiology of the Veteran's 
circulatory problems and Dr. A.H. did not note the lack of 
evidence of an actual cold injury during service.  

In addition, there is no corroborating evidence of the 
Veteran's reported exposure to DDT.  Moreover, the Veteran 
has not been afforded a VA examination in conjunction with 
this claim and there is no medical opinion of record which 
resolves the issue of whether the Veteran's circulatory 
problems are related to cold weather injury during service, 
exposure to DDT and other hazardous materials during service, 
or are otherwise related to his military service.  See 
McLendon v. Nicholson, 20 Vet. App. 79, 85 (2006).

Under the VCAA, VA is obligated to provide an examination 
where the record contains competent evidence that the 
claimant has a current disability, the record indicates that 
a disability or signs or symptoms of disability might be 
associated with active service, and the record does not 
contain sufficient information to make a decision on a claim.  
38 U.S.C.A. § 5103A (West 2002); see also McLendon, supra.  
In this case, the Veteran has provided competent lay evidence 
that he received a cold weather injury during service and was 
exposed to DDT and other hazardous materials during service.  
He has also submitted statements from his private physician 
which indicate that the Veteran's circulatory problems may be 
associated with service, to include a cold weather injury 
and/or exposure to DDT and other hazardous materials therein.  

As a result, the Board concludes that the Veteran should be 
afforded a VA examination in order to determine the 
likelihood that his current circulatory problems are causally 
related to service.  See 38 C.F.R. § 3.159(c)(4) (2009); 
Duenas v. Principi, 18 Vet. App. 512 (2004) (holding that a 
medical examination should be afforded unless there is "no 
reasonable possibility" that an examination would aid in 
substantiating the veteran's claim).  Therefore, the Board 
finds that a remand for a medical examination and opinion is 
necessary in order to render a fully informed decision. 


Disabilities Secondary to DDT Exposure

The Veteran is seeking entitlement to service connection for 
Myasthenia gravis and diabetes mellitus, claimed as secondary 
to exposure to chemical agents and other hazardous materials, 
including DDT, during service.  Specifically, the Veteran has 
reported being exposed to the chemical agent, DDT, and other 
hazardous materials during service.  At the May 2009 hearing, 
he testified that they used DDT on their clothes, in their 
sleeping bags, and also to treat lice.  

As noted above, the Veteran has submitted treatise evidence 
which reflects that DDT affects the nervous system by 
interfering with normal nerve impulses and has various toxic 
affects depending on the type of exposure.  The treatise 
evidence also reflects that studies have suggested an 
etiologic relationship between exposure to pesticides, 
including DDT, and the development of Parkinson's disease.  

In support of his claim, the Veteran relies upon medical 
statements submitted by his private physicians which purport 
to establish a causal relationship between the Veteran's 
claimed exposure to DDT and other hazardous materials during 
service and the development of his Myasthenia gravis and 
diabetes mellitus.  In May 2009, Dr. S.A. noted that the 
Veteran has been recently diagnosed with Myasthenia gravis 
(and Parkinson's syndrome) and that the Veteran reported that 
he was exposed to DDT during his military service.  Dr. S.A. 
noted that the Veteran submitted literature which 
"definitely implicates" that DDT is a causative agent in 
the Veteran's Myasthenia gravis and Parkinson's syndrome.  

Likewise, in June 2009, Dr. A.H. stated that the Veteran's 
Myasthenia gravis, neuropathy, diabetes mellitus, and 
peripheral vascular disease were most likely caused by the 
high-level concentrated contact and long-term exposure to DDT 
and other chemicals during service.  

While the Veteran has submitted potential nexus statements 
from Drs. S.A. and A.H., the Board finds there is 
insufficient medical evidence of record on which to decide 
the Veteran's claim because the medical opinions are less-
than-probative.  There is no corroborating evidence of the 
Veteran's reported exposure to DDT during service and, thus, 
Dr. A.H.'s statement regarding the Veteran's high-level 
concentrated contact and long-term exposure to DDT and other 
chemicals during service is considered less-than-probative.  

In addition, Dr. S.A. did not explain what information in the 
literature submitted by the Veteran "definitely implicates" 
a relationship between DDT exposure and the development of 
his Myasthenia gravis.  Moreover, the Veteran has not been 
afforded a VA examination in conjunction with this claim and 
there is no competent and probative medical opinion of 
record, with complete rationale, that addresses the 
likelihood that the Veteran's Myasthenia gravis and diabetes 
mellitus are related to his reported exposure to DDT and 
other hazardous materials during service, or are otherwise 
related to his military service.  See McLendon v. Nicholson, 
20 Vet. App. 79, 85 (2006).

In this case, the Veteran has provided competent lay evidence 
that he was exposed to DDT and other hazardous materials 
during service.  He has also submitted statements from 
private physicians which indicate that the Veteran's 
Myasthenia gravis and diabetes mellitus may be related to his 
claimed exposure to DDT and other hazardous materials during 
service.  As a result, the Board finds the Veteran should be 
afforded a VA examination in order to determine the 
likelihood that his Myasthenia gravis and diabetes mellitus 
are causally related to service.  See 38 C.F.R. § 3.159(c)(4) 
(2009); Duenas, supra.  Therefore, the Board finds that a 
remand for a medical examination and opinion is necessary in 
order to render a fully informed decision. 

Accordingly, the case is REMANDED for the following action:

1.	Request that the Veteran provide 
additional lay evidence to corroborate 
his report of alleged exposure to 
chemical agents, including DDT, during 
service, such as the specific locations 
of such exposure, the dates (within a 
two-month time frame), and the 
activities involved.  

2.	Schedule the Veteran for a VA 
examination to determine if his current 
circulatory problem affecting the lower 
extremities is related to his military 
service.  All indicated tests and 
studies should be conducted, and all 
findings described in detail.  The 
claims file must be made available to 
the examiner for review, and the 
examination report should reflect that 
such review is accomplished.

a.	A diagnosis of any currently 
manifested circulatory problem 
affecting the lower extremities 
should be made and the examiner 
should render an opinion as to 
whether it is at least as likely 
as not (i.e., a probability of 50 
percent), or unlikely (i.e., a 
probability of less than 50 
percent) that any current 
circulatory problem affecting the 
lower extremities is related to 
the Veteran's military service.  

b.	In rendering his or her opinion, 
the examiner is requested to 
address Dr. A.H.'s May 2005 and 
June 2009 statements, which relate 
the Veteran's circulatory problems 
to his in-service exposure to 
extreme cold temperatures and DDT, 
respectively.  

c.	The examiner is advised that, even 
without additional corroborating 
evidence, the Veteran is competent 
to state that he was exposed to 
cold weather conditions, DDT, and 
other hazardous materials during 
service.  Additional corroborating 
evidence, or the lack thereof, 
relate to the credibility of the 
Veteran's statements.  

d.	If it cannot be determined whether 
the Veteran's circulatory problem 
are related to his military 
service, on a medical or 
scientific basis and without 
invoking processes relating to 
guesses or judgment based upon 
mere conjecture, the examiner 
should clearly and specifically so 
specify in the report, and explain 
why this is so.

3.	Schedule the Veteran for a VA 
examination with a qualified medical 
professional to determine if his 
Myasthenia gravis and/or diabetes 
mellitus are related to his claimed 
exposure to DDT and other hazardous 
materials during service.  All 
indicated tests and studies should be 
conducted, and all findings described 
in detail.  The claims file must be 
made available to the examiner for 
review, and the examination report 
should reflect that such review is 
accomplished.

a.	The examiner is requested to 
render an opinion as to whether it 
is at least as likely as not 
(i.e., a probability of 50 
percent), or unlikely (i.e., a 
probability of less than 50 
percent) that the Veteran's 
Myasanthia gravis and/or diabetes 
mellitus are related to his 
reported exposure to DDT and other 
hazardous chemicals during 
service.  

b.	In rendering his or her opinion, 
the examiner is requested to 
address Dr. S.W.A's May 2009 
statement and Dr. A.H.'s June 2009 
statement, which relate the 
Veteran's Myasthenia gravis and 
diabetes mellitus to his in-
service exposure to DDT and other 
hazardous materials.  

c.	The examiner is advised that, even 
without additional corroborating 
evidence, the Veteran is competent 
to state that he was exposed to 
DDT and other hazardous materials 
during service.  Additional 
corroborating evidence, or the 
lack thereof, relate to the 
credibility of the Veteran's 
statements.  

d.	If it cannot be determined whether 
the Veteran's Myasthenia gravis 
and/or diabetes mellitus are 
related to his military service, 
on a medical or scientific basis 
and without invoking processes 
relating to guesses or judgment 
based upon mere conjecture, the 
examiner should clearly and 
specifically so specify in the 
report, and explain why this is 
so.

4.	Thereafter, the issues on appeal should 
be readjudicated.  If the benefits 
sought on appeal are not granted to the 
Veteran's satisfaction, the Veteran and 
his representative should be provided 
with a supplemental statement of the 
case and afforded the appropriate 
opportunity to respond thereto.

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The Veteran need take no action unless otherwise informed.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


